Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Timothy Van Dyke on 23 December 2021.

The application has been amended as follows: 
Claim 5 (Currently Amended). The method of claim 1, wherein the sample is obtained from a plant, , or human bodily fluids.
Claim 12 (Currently Amended). The method of claim 10, wherein the storing the impedance signatures comprises: 
obtaining a plurality of samples, wherein each sample of the plurality of samples corresponds to a microorganism of the plurality of microorganisms 
for each sample of the plurality of samples:
generating, with the IDE, the value of a first impedance signal over the time period for the sample including the corresponding microorganism; 
generating, with the IDE, the value of a second impedance signal over the time period for a control sample excluding the corresponding microorganism; 

storing, in the memory of the processor, the value of the peak of the difference.
Claim 15 (Currently Amended). A method for determining a presence of a microorganism in a sample, comprising:
positioning the sample in a microfluidic channel that moves the sample to an MEA and an IDE, wherein the MEA and IDE are on different sides of the microfluidic
channel within a microfluidic device;


generating an electrophysiological signature and impedance signature of the sample simultaneously;
comparing the electrophysiological signature and impedance signature of the sample with a database comprising electrophysiological signatures and impedance
signatures corresponding to a plurality of microorganisms; and
identifying a presence of one of the plurality of the microorganisms in the sample based on the comparison.

Drawings
	The drawings filed 12 April 2018 and 9 August 2018 were previously accepted in the Office Action mailed 3 February 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous claim objections, 112(b) and 101 rejections are withdrawn in view of Applicant's claim amendments filed 9 December 2021. The claim amendments overcame the 101 rejection, because independent claims 1 and 15 recite an inventive concept in a non-routine, non-conventional step of positioning a sample in a microfluidic channel with a microelectrode array and an interdigitated electrode on different sides.  
The provisional rejection of claims 1-2, 4, 14-15 and 17 on the grounds of nonstatutory double patenting as being unpatentable over claims 12 and 16-17 of copending Application 16/893,210 is withdrawn in view of the Terminal Disclaimer filed 27 December 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8-10, 12, and 15-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631